DETAILED ACTION
Response to Amendment
Claims 1-2, 5, 8-15, 17 and 19 are amended. 
Claim 7 is cancelled. 
Claims 1-6 and 8-20 are pending. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious determine a sensor transfer function of the seismic sensor, wherein the… function indicates the response of the seismic sensor to the test signal having the predetermined wave shape; and store, in the data storage memory of the seismic data acquisition unit, the sensor transfer function, wherein the sensor transfer function is used to generate an inverse filter that when applied to the signals changes parameters of signals to correspond to signals being generated by a seismic sensor having a reference transfer function, wherein the reference transfer function is associated with a known accuracy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645